El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Resulta del Registro de la Propiedad de Arecibo que en ocbo de agosto de 1901, Pedro Cario y Antonio .Saavedra vendieron a Margarita Feliciano Nieves, esposa de Juan Ne-pomuceno Prieto por precio de quinientos dólares, una finca de 36 cuerdas sita en la jurisdicción de Arecibo.
Por escritura pública No. 50, otorgada ante el Notario Márquez y Abrams en 4 de agosto de 1910, la referida Margarita Feliciano Nieves constituyó hipoteca voluntaria a favor de Rafael Igartúa del Valle por la suma de $450, sobre las mencionadas 36 cuerdas de terreno.
En julio 16, 1913, el acreedor hipotecario Rafael Igartúa ■del Valle, Margarita Feliciano y Nieves y su esposo Juan *48Prieto León, otorgaron otra escritura con el fin de modi-ficar la hipoteca anteriormente constituida. El acreedor hipo-tecario recibió la suma de $130, y prorrogó el vencimiento-de la hipoteca hasta julio 15, 1916, dejando libres del gra-vemen diez y ocho cuerdas que formaban parte de las 36 pri-meramente- hipotecadas. El registrador inscribió la escri-tura de modificación, pero con el defecto subsanable' dé no-haberse acreditado que el precio de adquisición de la finca perteneciera exclusivamente al peculio de la esposa. No po-demos comprender la actitud asumida por el registrador. En primer lugar no aparece que Margarita Feliciano y Nieves estuviera adquiriendo una propiedad, sino dejando libre de gravamen parte de una finca que estaba inscrita a su nombre.
Pero si ha de admitirse que la escritura de modificación creó un nuevo derecho de propiedad, el mero hecho de no expresarse en dicha escritura el origen del precio de la com-pra no establece diferencia alguna. Margarita Feliciano Nieves no alega que el título de tal modo adquirido pertenece a sus bienes privativos. El registrador está enteramente en lo cierto al alegar que los bienes así adquiridos se presumen gananciales. Unicamente cuando el marido o la mujer tratan de inscribir bienes como de la propiedad exclusiva de uno u otro es que el principio sentado en el caso de Feliú et al. v. El Registrador de la Propiedad, 16 D. P. R., 766, puede ser de aplicación. Según las inscripciones del registro en esta serie de títulos no habido tentativa alguna por parte de la esposa de establecer un título por separado.
Debe revocarse la nota.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.